Citation Nr: 1825196	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-05 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than March 11, 2010, for the grant of service connection of ischemic heart disease.

2.  Entitlement to an initial increased evaluation in excess of 60 percent for service-connected ischemic heart disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  

The Veteran originally requested a hearing before a Veterans Law Judge in his February 2013 VA Form 9 (Substantive Appeal).  A hearing was subsequently scheduled for June 2015.  However, in a signed June 2015 statement from the Veteran's representative, it was indicated that the Veteran no longer desired such hearing.  As such, the Board finds that the Veteran has knowingly waived his previously requested hearing and adjudication shall proceed accordingly.

The issues of entitlement to an increased initial evaluation in excess of 60 percent for service-connected ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On March 11, 2010, the Veteran filed an informal claim for entitlement to service connection for ischemic heart disease.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than March 11, 2010, for the award of service connection for ischemic heart disease have not been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (b)(2)(i).

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the Veteran's appeal was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

The award of service connection in the October 2010 rating decision was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2017) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).

If a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.  38 U.S.C. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p) (2017).

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective date of an award of service connection for ischemic heart disease under the 38 C.F.R. § 3.309(e) is governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id.  

Analysis

In an October 2011 rating decision, the RO granted service connection for ischemic heart disease.  The effective date of the award was set as March 11, 2010.  The Veteran contends that an earlier effective date is warranted.  Specifically, he alleges that the effective date for his heart disease should be December 1997, the day that he claims he originally submitted a claim for service connection.

The original claim leading to the award of service connection for ischemic heart disease was received by the RO on March 11, 2010.  A review of the claims file does not show any earlier correspondence alleging the existence of any heart condition or showing an intention to file a claim for service connection.  Rather a claim for PTSD, nightmares, and high blood pressure were the only claimed conditions listed on a December 1997 claim for disability benefits.

Additionally, medical treatment records do not even show complaints or diagnosis of a heart condition until 2010, which were officially confirmed in a May 2010 VA examination.

Generally speaking, the "mere presence" of a diagnosis of a specific disorder in a medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155. 

However, pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued.  See 66 Fed.Reg. 23166, 23167 (May 8, 2001).  Training Letter 10-04 shows that footnote 1 of the Nehmer Stipulation and Order states that prior VA decisions are deemed to have denied service connection for any condition that paragraph 46.02 of the M21-1 (in 1991) required to be coded in the rating decision.  Training Letter 10-04 (February 10, 2011).  As the Training Letter explains, a Nehmer class member can receive the effective date of an unrelated earlier claim if evidence of the covered condition is submitted in the course of the appeal of the earlier claim.  Id.  This Training Letter also shows that an initial claim may lack specific details, which were clarified by later submissions.  Id.  

In the instant case, however, the Veteran first submitted evidence of a diagnosis of coronary artery disease on March 11, 2010, with the assertion that he had recently been told by a doctor at that time that he had a diagnosed heart condition, which was later confirmed in the May 2010 VA examination.  Thus, the record shows that the earliest indication of any such diagnosis would have been within the context of the claim for ischemic heart disease itself and none of the Veteran's earlier, non-related claims, as there was no earlier medical evidence of any heart disability at those times.

Consequently, under the Nehmer effective date provisions, the Board must analyze whether a claim for ischemic heart disease was filed prior to March 11, 2010, or whether VA denied compensation for ischemic heart disease prior to that date, with consideration of the effective date of the liberalizing law of August 30, 2010.  Review of the record reflects that, prior to March 11, 2010, nothing in the record can reasonably be viewed as a claim for service connection for ischemic heart disease.  Additionally, there was no earlier denial of service connection for a disability that can be reasonably viewed as a denial of ischemic heart disease. 

Because the Veteran's claim was received more than one year after his separation from military service, as noted previously, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  The current effective date of the award of service connection for ischemic heart disease is March 11, 2010.  The Veteran submitted medical evidence showing that he had been assessed with a heart condition in earlier 2010, prior to the submission of his claim.  This evidence is the first of record which suggests a finding of a heart condition or ischemic heart disease.  As the medical evidence reflects that the Veteran's ischemic heart disease first manifested in 2010, the date that entitlement to service connection for ischemic heart disease arose is March 11, 2010, when notice of such was filed.  Therefore, the Veteran's entitlement arose prior to his claim received on March 11, 2010.  As the effective date of the award can be no earlier than the date of claim or the date the disability arose, whichever is later, and there is no document submitted prior to that date that requests a determination of entitlement, evidencing a belief in entitlement, or indicating an intent to apply for service connection for ischemic heart disease, the earliest effective date assignable in this case is March 11, 2010.  See 38 C.F.R. § 3.816(c)(2).

The Board acknowledges the Veteran's assertions that his entitlement should go back to his alleged initial date of claim in December 1997.  However, a review of the record does not reveal that such earlier claim ever existed, as the Veteran only claimed for PTSD, nightmares, and high blood pressure at that time.  Although he did indicate that these conditions were due to Agent Orange exposure, there was no reference to any problems with his heart.  

The Board does not find that it is reasonable to interpret such specific claims in such a broad stroke without any particular mention of a heart disability, particularly since none was even complained or diagnosed until 2010.  There is simply no evidence of record prior to March 11, 2010, that the Veteran had ever been diagnosed with any heart condition, or that he wished to be service-connected for it.  Therefore, the earliest date for which service connection may be granted in this matter is March 11, 2010.


ORDER

Entitlement to an effective date earlier than March 11, 2010, for the grant of service connection of ischemic heart disease is denied.

REMAND

In an October 2011 rating decision, the Veteran was granted service connection for ischemic heart disease with an evaluation of 60 percent.  In a December 2011 notice of disagreement (NOD), the Veteran, in addition to appealing the effective date, also appealed the evaluation of 60 percent, indicating that he believed a higher evaluation was warranted.

Although the Veteran was provided with a statement of the case (SOC) for the issue of the earlier effective date in January 2013, there was no discussion of the increased rating appeal.  This fact was further pointed out by the Veteran in his February 2013 VA Form 9 (Substantive Appeal).  As such, it appears that the Veteran has initiated a timely appeal for the issue of an increased evaluation for his ischemic heart disease.  An unprocessed NOD shall be remanded, not referred, to the RO for issuance of an SOC.  Manlincoln v. West, 12 Vet. App 238, 240-241.  Thus this claim shall be remanded as discussed in the Remand section and has been added to the caption of the title page accordingly.

Accordingly, the case is REMANDED for the following action:

The RO must issue an SOC on the issue of entitlement to an increased initial evaluation in excess of 60 percent for service-connected ischemic heart disease.  The RO should advise the Veteran of the need to timely file a substantive appeal to perfect appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


